Per Curiam.

According to the decision,s.in Jackson, ex dem. Ludlow, v. Myers, (3Johns. Rep, 388.,) and Jackson, ex dem. Green, v. Clark, (3 Johns. Rep. 424.,) the agreement, set forth in the plaintiff’s replication, although'containing, words of bargain and sale, in prmenti, impqrts, in law, nothing moré than an agreement to convey, as- an executory contract, and does not,, ipso facto, transfer,-th? title.'
By. the ■ decisions in Suffern v. Townsend, (9 Johns. Rep. 35.,) and Cooper v. Stower, (9 Johns. Rep. 331.,) a contract to sell does hot, in itself, contain , a license to enter; or, at most, it gives an implied permission to occupy-as tenant at wif merely.
It is also well settled, that the person having title,that is,. having a right to enter,, is not. liable, inan.action of trespass, for entering with force, although liable to indictment for a forcible entry. Wilde v. Cantillon, (1 Johns. Cas. 123.) Hyatt v. Wood, (4 Johns, Rep, 150.) The defendant is entitled to judgment.
Judgment for the defendant,